Title: To Benjamin Franklin from Courtney Melmoth, [3 March? 1778]
From: Melmoth, Courtney
To: Franklin, Benjamin


  Sir,
Hotel d’Orleans; Monday Morng: [March 3?, 1778]
I understand that the Saltpetre man is much indispos’d, and that is probably the Reason why both he and his friend did not keep an Engagement they have so very assiduously sought. The last time I had the honour to see you Sir, Mr. Dean was so good as to appoint me the next Morning at his Lodgings in Paris for an opportunity of conversing on my offer of service. I went, but found him just stepping into his Carriage, by which means the Conversation was necessarily pospon’d. Previous to a new Interview Mr. Dean promis’d to favour me with a Line of appointment on his return to Town. It is in the expectation of having the pleasure to hear from that Gentleman that I have been since waiting, with all that anxiety which belongs to a Mind inviting an agreeable Employment and, in some degree, sooth’d by the hope of it. In that employment, should my personal attendance be necessary at Passi, I would engage to be there to receive directions every Morning, and in respect to recompense I have no other Idea that [than] what you yourself proposed Sir when at my rooms in the Rue Jacob, Namely, a small allowance by week or month, in order to assist my slender Circumstances in the crisis of them. But having already stated my Situation it is not now necessary to trouble you by repetitions. To say the truth I feel awkwardly at pressing again my Subject upon you: not Sir, because I imagine any little business I could execute could be to you or to Mr. Dean an object of Magnitude, but because, in the first place, I know the value of your time, and, in the second, because I abhor the very air of a dunning Impertunity. I have the honour to be Sir Your most obedient very humble Servant
Courtney Melmoth
 
Addressed: A Monsieur / Monsieur Franklin / Passi
